PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Silveira, Matthew
Application No. 16/459,628
Filed: July 2, 2019
For: COMPETITIVE WEIGHTLIFTING MACHINE AND METHODS FOR USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 8, 2021 and supplemented September 28, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed February 8, 2021. The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on April 9, 2021. A Notice of Abandonment was mailed on June 29, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute specification (marked and clean version) and a statement of no new matter, (2) the petition fee of $525, and (3) a proper statement of unintentional delay.  

It is noted that a terminal disclaimer has been filed in connection with the instant petition for revival. The terminal disclaimer has been accepted. Petitioner should note that under the provisions of 37 CFR 1.137(d), as this utility application was filed on or after June 8, 1995, no terminal disclaimer is required. Accordingly, if the petitioner wishes to withdraw the terminal disclaimer, prior to the issuance of the instant application as a patent, petitioner must follow the procedure outlined in MPEP §1490 (VIII)(A). 

This application is being referred to the Office of Data Management for further processing into a patent. 




 
/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions